Tegal Corporation 44 Montgomery Street Suite 800 San Francisco, CA 94104-4811 September 14, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Tom Jones Division of Corporation Finance Re: Tegal Corporation Form 8-K Filed July 18, 2012 File No. 1-35141 Ladies and Gentlemen: This letter responds to the August 2, 2012 letter that the staff of the Securities and Exchange Commission (the “Commission”) provided in respect of the filing noted above by Tegal Corporation (the “Company”). In furtherance of the response letter provided to the Commission on August24,2012 by Goodwin Procter LLP, counsel to the Company, the Company hereby acknowledges that:the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Thomas R. Mika Thomas R. Mika President and Co-Chief Executive Officer Tegal Corporation cc: James M. Karis Christine Hergenrother William Davisson
